Appellant renews his complaint of what the officers found upon their search of his house. The complaint appears in bills Nos. 1, 2 and A. Many apt authorities are cited in our former opinion holding that no matter how strongly stated in a bill of exceptions be the objection urged to any matter deemed objectionable, the facts supporting such objection and making it well taken, — must be set out in the bill itself. No such facts appear in any of the bills referred to. The grounds of objection are stated in each, but the trial judge, with the facts before him, may have known there was no foundation in fact upon which any such objection could rest. Under all the authorities we presume the correctness of official acts until the contrary is shown. The contrary is not shown in matters of this kind merely by a statement of the objections in the bill. We have read appellant's brief, have examined the propositions A, B and I, but the force of the brief and the logic of appellant's counsel in his argument, can not make up for the absence of facts in the bill of exceptions.
The motion for rehearing will be overruled.
Overruled.
                 ON SECOND MOTION FOR REHEARING.